  Case 13-47459         Doc 58      Filed 11/19/18 Entered 11/19/18 08:58:54                Desc Main
                                       Document Page 1 of 2


                              UNITED STATES BANKRUPTCY COURT
                                NORTHERN DISTRICT OF ILLINOIS
                                      EASTERN DIVISION


IN RE:                                          CASE NO. 13 B 47459
                                                CHAPTER 13
Renne Chavez
Yvette Chavez                                   JUDGE DONALD R CASSLING

         DEBTORS                                NOTICE OF FINAL CURE PAYMENT


Pursuant to Federal Rule of Bankruptcy Procedure 3002.1(f), the Chapter 13 Trustee, TOM VAUGHN
files this Notice of Final Cure Payment. The amount required to cure the default in the claim listed
below has been paid in full.

Name of Creditor: WELLS FARGO



Final Cure Amount

Court   Claim       Account                                   Claim            Claim        Amount
Claim # ID          Number                                    Asserted         Allowed      Paid

           31       XXXXXX5436                                $5,244.86        $5,244.86    $5,244.86

Total Amount Paid by Trustee                                                                $5,244.86


Monthly Ongoing Mortgage Payment

Mortgage is Paid:

     Through the Chapter 13 Conduit                   X Direct by the Debtors


Within 21 days of the service of the Notice of Final Cure Payment, the creditor MUST file and serve a
Statement as a supplement to the holder’s proof of claim on the Debtors, Debtors' Counsel and the
Chapter 13 Trustee, pursuant to Fed.R.Bank.P.3002.1(g), indicating 1) whether it agrees that the Debtors
have paid in full the amount required to cure the default on the claim; and 2) whether the Debtors are
otherwise current on all payments consistent with 11 U.S.C. § 1322(b)(5).

The statement shall itemize the required cure or post-petition amounts, if any, that the holder contends
remain unpaid as of the date of the statement. The statement shall be filed as a supplement to the
holder’s proof of claim and is not subject to Rule 3001(f). Failure to notify may result in sanctions.
  Case 13-47459        Doc 58      Filed 11/19/18 Entered 11/19/18 08:58:54              Desc Main
                                      Document Page 2 of 2


                                                                             CASE NO. 13-47459-DRC


                                    CERTIFICATE OF SERVICE

I certify under penalty of perjury that this office caused a copy of this notice to be delivered to the
persons named above by U.S. mail at 55 E. MONROE STREET, SUITE 3850, CHICAGO, IL 60603 or
by the methods indicated on this 16th day of November, 2018.


Debtor:                                         Attorney:
Renne Chavez                                    GERACI LAW LLC
Yvette Chavez                                   55 E MONROE # 3400
4424 W Parker Ave                               CHICAGO, IL 60603
Chicago, IL 60639                               via Clerk's ECF noticing procedures

Creditor:                                       Mortgage Creditor:
WELLS FARGO                                     WELLS FARGO BANK
ONE HOME CAMPUS MAC X2302                       % PIERCE & ASSOCIATES
04C                                             1 N DEARBORN #1300
DES MOINES, IA 50328                            CHICAGO, IL 60602

Creditor:                                       Mortgage Creditor:
WELLS FARGO                                     WELLS FARGO BANK
ONE HOME CAMPUS MAC X2302                       3476 STATEVIEW BLVD
04C                                             MAC X7801-014
DES MOINES, IA 50328                            FT MILL, SC 29715

ELECTRONIC SERVICE - United States Trustee


Date: November 16, 2018                                      /s/ TOM VAUGHN
                                                             TOM VAUGHN
                                                             CHAPTER 13 TRUSTEE
                                                             55 E. MONROE STREET, SUITE 3850
                                                             CHICAGO, IL 60603
